Citation Nr: 0105386	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by arthralgia of the heels.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of a 
right hip injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1984, and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, that denied the veteran's claim for 
entitlement to a lower back disability, arthralgia of the 
heels, and a right hip disability.  

A videoconference hearing was held in December 2000 before 
the undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and for residuals of an injury to the cervical 
spine, raised by the appellant, have not been adjudicated by 
the RO.  Accordingly, these issues are referred to the RO for 
appropriate action.


REMAND

It appears that additional relevant evidence may exist that 
has not been requested.  During the veteran's testimony 
before the Board, he stated that he had rejoined the Alabama 
Army National Guard in 1999 and that he had undergone back 
surgery in December 1998.  Verification of his Guard duty is 
not of record, nor are any medical records from his latest 
enlistment.  These records might provide relevant information 
concerning the veteran's claimed conditions.  Thus, remand is 
required to verify the additional service and request 
additional National Guard medical records.

In a release signed in June 1998, the veteran indicated that 
he had a social security claim.  It is unclear whether he is 
in receipt of social security benefits.  Ask the veteran 
whether he has applied for social security disability 
benefits and whether they have been awarded.  If he has made 
application, ask the Social Security Administration for 
copies of all medical and adjudicative records relating to 
his claim.

The veteran testified that he had a magnetic resonance 
imagery (MRI) at Huntsville VA Outpatient Clinic in early 
December 2000, and that he gets treatment there.  These 
records should be associated with the file.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request from the Alabama State 
Military Department, Office of the 
Adjutant General, PO Box 3711, 
Montgomery, Alabama 36109-0711 a copy of 
the veteran's service personnel and 
medical records from 1999 to the present.  
All obtained files should be included in 
the veteran's claim folder.

3.  Ask the veteran for the names and 
addresses of all physicians who have 
treated him for his back, his feet, or 
his right hip since December 1998 and for 
appropriate releases for his treatment 
records.  Request and associate with the 
claims folder all treatment records of 
the veteran from such health care 
providers.  Of interest are any progress 
notes, special studies, x-ray films, 
laboratory tests, and technicians' 
reports of the veteran's treatment.  If 
any request for private records is 
unsuccessful, notify the veteran so he 
may provide the records himself.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The veteran's VA treatment 
records from 1991 to 1998 and from 
December 1999 to the present should be 
obtained.  Associate all records received 
with the claims file.

4.  Ask the veteran whether, and, if so, 
when and where, he applied for social 
security benefits and whether they have 
been awarded.  If the veteran indicates 
that he has applied for social security 
disability benefits, request from the 
Social Security Administration copies of 
all medical and adjudicative records 
pertaining to his claim.  Associate all 
records received with the claims file.

5.  After undertaking the above 
development, schedule the veteran for 
appropriate examination(s) of his back, 
right hip, and feet.  The purpose of the 
examination is to determine correct 
diagnoses of any current back disorder, 
right hip disorder, and any disability 
manifested by arthralgia of the heels, 
and to obtain an informed medical opinion 
as to the likely etiology of any 
diagnosed condition.  All necessary 
special studies should be accomplished, 
and the examiner should review the 
results of any necessary testing prior to 
completion of the examination report.  

The claims folder and this Remand are to 
be made available to the examiner for 
review prior to the examination.  The 
examiner is asked to discuss whether it 
is at least as likely as not that any 
diagnosed disability of the back, right 
hip, or bilateral heels is attributable 
to any disease or injury during the 
veteran's active military service.  The 
medical rationale for any opinion should 
be provided.  

If the examiner determines that further 
testing or examination by other 
specialists is warranted in order to 
evaluate any condition in issue, such 
testing or examination is to be 
accomplished.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

